Cite as 2015 Ark. App. 653

                 ARKANSAS COURT OF APPEALS
                                        DIVISION III
                                        No. CV-15-98


MICHAEL MORRIS                                     Opinion Delivered   NOVEMBER 12, 2015
                          APPELLANT/
                       CROSS-APPELLEE              APPEAL FROM THE BAXTER
                                                   COUNTY CIRCUIT COURT
V.                                                 [NO. CV 2008-112-3]

                                                   HONORABLE JOHN R. PUTMAN,
NICKOLAS KNOPICK                                   JUDGE
                            APPELLEE/
                     CROSS-APPELLANT               DISMISSED WITHOUT PREJUDICE



                                CLIFF HOOFMAN, Judge

       This appeal stems from a real-estate transaction for the transfer of a house, thirty acres

of land, and some items of personalty in Baxter County, Arkansas. Both parties challenge the

trial court’s judgment on appeal. However, we do not reach the merits of this appeal because

we conclude that this case must be dismissed for lack of a final order.

       Michael Morris, the appellant and cross-appellee, initially listed for sale a house and

thirty acres of land with Century 21 Realty. While the property was listed with Century 21

Realty, Nickolas Knopick, the appellee and cross-appellant, toured the house with a realtor

from Lake River Land Realty.1 After Morris’s listing with Century 21 Realty had expired,

Morris and Knopick began negotiations regarding the sale of the property. The relevant facts

pertaining to those negotiations are in dispute. However, the ultimate result was that Morris



       1
           Knopick had an exclusive-buyer agency with Lake River Land Realty.
                                 Cite as 2015 Ark. App. 653

entered into a real-estate contract for the sale of the property with Knopick’s mother,

Margaret Conti.2 The contract included the conveyance of several items of personal

property.

       After the transaction had closed, Knopick determined that he had not received all of

the items of personal property for which he had negotiated. And, as a result, Conti sued

Morris to rescind the agreement or, alternatively, for damages.3 In the complaint, she alleged

that she was entitled to rescind the contract or, alternatively, damages because she was

supposed to receive a Matco tool box, $150,000 worth of tools, wicker furniture, a washer

and dryer, and a nightstand in the transaction.

       A bench trial was held. The parties litigated only the issues of the tools and the Matco

toolbox, and the trial court entered a judgment for Knopick wherein it awarded him

damages from Morris in the amount of $92,000. These damages constitute the difference in

the represented values of the tools and the toolbox and the actual value of the tools and the

toolbox. The judgment did not dispose of the issues regarding the wicker furniture, the

washer and dryer, or the nightstand. Both parties timely appealed the trial court’s judgment;

neither party abandoned any pending but unresolved claims in their notice of appeal.

       Rule 2(a)(1) of the Arkansas Rules of Appellate Procedure–Civil provides that an

appeal may be taken only from a final judgment or decree entered by the trial court. While


       2
        Conti was named as the buyer in this contract to circumvent Knopick’s exclusive-
buyer agency with Lake River Land Realty.
       3
          The trial court allowed Knopick to intervene in the lawsuit as a necessary party, and
at the trial of this matter, he was substituted for Conti as the real party in interest.

                                              2
                                   Cite as 2015 Ark. App. 653

none of the parties raise the issue, the question of whether an order is final and subject to

appeal is a jurisdictional question that this court will raise sua sponte. Jones v. Huckabee, 363
Ark. 239, 213 S.W.3d 11 (2005). An order is not final if it adjudicates fewer than all the

claims or the rights and liabilities of fewer than all the parties. Stockton v. Sentry Ins., 332 Ark.
417, 965 S.W.2d 762 (1998).

       Here, the trial court’s judgment fails to adjudicate all of Knopick’s claims. Specifically,

there is no ruling on the issues of the wicker furniture, the washer and dryer, and the

nightstand. Accordingly, we must dismiss this appeal for lack of a final order.

       Dismissed without prejudice.

       VIRDEN and KINARD, JJ., agree.

       Ethredge & Copeland, P.A., by: Johnnie A. Copeland, for appellant.

       Robert S. Tschiemer, for appellee.




                                                 3